Citation Nr: 0819628	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
veteran's claims file.  In October 2007, the Board granted 
the veteran's motion to advance the case on the Board's 
docket due to his advanced age.  In October 2007 the case was 
remanded for additional development.  


FINDINGS OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the veteran's service or any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.   A February 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) were previously 
associated with his claims file, and pertinent treatment 
records have been secured.  The RO arranged for VA 
examinations in June 2005 and November 2007.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist him is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

An Enlistment Record and Report of Separation documents that 
the veteran served as a Mail Clerk, serving overseas during 
battles/ campaigns in Ardennes, Rhineland, and Central 
Europe.  
The veteran's SMRs are silent for complaints, findings, 
treatment or diagnosis relating to tinnitus.  Whispered voice 
tests were normal bilaterally on both November 1943 induction 
and December 1945 separation examinations.  On clinical 
evaluation on separation examination, the ears were noted to 
be normal.  

On June 2005 VA audiological evaluation, the veteran denied 
having tinnitus. 

VA outpatient treatment records include a May 2006 
audiological assessment.  It was noted that the veteran 
complained of recurrent roaring in both ears.  Otoscopic 
examination revealed cerumen impaction in the left canal; 
this was irrigated.  On subsequent examination, clear ear 
canals and intact tympanic membranes were noted bilaterally.

At the veteran's September 2006 DRO hearing, he testified 
that he suffers from tinnitus.  

An October 2006 private audiometry report notes that the 
veteran has a bilateral hearing loss; it is silent for any 
complaints, findings, treatment or diagnosis relating to 
tinnitus.  

On November 2007 VA audiological evaluation, the veteran 
reported serving in combat during World War II and being 
exposed to artillery noise while in service.  Postservice he 
worked as a farmer and had minimal noise exposure.  He 
complained of a 10-15 year history of recurrent bilateral 
tinnitus, explaining that it occurs daily and lasts for only 
a few seconds.  He stated that his tinnitus was of moderate 
severity and was more pronounced when he had a head cold or 
was stuffy.   Bilateral recurrent tinnitus of 10-15 year's 
duration was diagnosed.  The examining otolaryngologist 
reviewed the claims file and opined, "the most likely 
etiology of [the veteran's] current tinnitus would be 
presbycusis," and that "it is less likely than not that 
[his] current tinnitus would be related to military service, 
specifically less likely than not related to military noise 
exposure/acoustic trauma."  The examiner also noted that 
although the veteran sustained significant noise exposure 
while in service, there were no indications in the record 
that his hearing may have been affected by it.  He discussed 
his findings with the senior audiologist who conducted the 
audiometric testing.  The senior audiologist did not review 
the claims file; but after discussion with the examiner, he 
expressed agreement with the examining physician's 
assessment/opinion. 

In February 2008 written argument, the veteran's 
representative noted that one of the November 2007 VA 
audiological evaluation examiners did not review the claims 
file.  The representative argued that such action did not 
comply with the October 2007 Board remand, which requested 
that an examining otolaryngologist "examine the veteran, 
review his claims file, and provide an opinion as to whether 
it is at least as likely as not (a 50 percent or better 
probability) that the veteran has tinnitus that is related to 
his service, and specifically to noise trauma therein."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran now has tinnitus as 
such disability is noted in postservice treatment records and 
on VA audiological evaluation.  And (although his military 
occupational specialty was mail clerk) by virtue of his 
extended participation in various campaigns in the European, 
African, Middle Eastern Theater during World War II, it may 
also be conceded that although no specific incident of noise 
trauma in service is documented by the record, he was likely 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for his tinnitus is that 
such disability is related to the likely noise exposure in 
service.  There is no competent evidence in the record that 
suggests that there indeed is a relationship between any 
current tinnitus and the veteran's service.

Significantly, the veteran's SMRs, including his December 
1945 separation examination report, contain no mention of 
tinnitus.  Consequently, service connection for tinnitus on 
the basis that such disability became manifest in service and 
persisted is not warranted.

The earliest documentation of tinnitus of record is in a May 
2006 VA treatment record, and complaints of tinnitus are not 
noted again until his November 2007 VA audiological 
evaluation.  The record is silent for any competent (medical) 
evidence that relates the veteran's current tinnitus to his 
active duty service.  The only competent evidence in the 
record that specifically addresses this matter, the report of 
the November 2007 VA examination, is to the effect that the 
veteran's tinnitus is not related to service (and 
specifically noise exposure therein), but is due to 
presbycusis.  As this opinion was by an otolaryngologist (who 
would be qualified to provide it), was based on a review of 
the record, and included an explanation of the rationale for 
the opinion, it has substantial probative value.  And because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  Significantly, when there is a lengthy period 
of time between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought (here, more than 47 years), that is of itself a 
factor for consideration against a finding that the 
disability may be related to service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging 
that a disability was aggravated by service).

In support of his claim the veteran has submitted an 
audiometry report from October 2006.  As tinnitus is not 
noted in that report, the report is not material to the 
matter at hand.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The veteran's representative questions the reponsiveness of 
the November 2007 VA examination to the Board's October 2007 
remand instructions; specifically, it is argued that because 
a consulting audiologist did not review the claims file, the 
examination was non-compliant with the Board's instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders).  This 
argument is totally without merit.  The veteran was examined 
by an physician/otologist who reviewed his claims file (as 
the Board had requested).  The person who indicated that the 
veteran's claims file was not available for review was a 
senior audiologist who conducted audiometric testing, and was 
consulted by the physician who completed the examination.  In 
the October 2007 remand the Board did not request the 
examining physician to further consult with an audiologist 
who reviewed the claims file.  That the physician who 
conducted the examination did so does not reflect 
noncompliance with the remand instructions; to the contrary, 
the consultation with a chief of audiology reflects 
development beyond what was ordered by the Board.  There is 
nothing to suggest that a second opinion by an expert 
presented with an accurate fact pattern would lack validity.  
Regardless, the audiologist's opinion is cumulative evidence 
(which was not necessary). 

The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/any 
noise trauma therein.  Consequently, the preponderance of the 
evidence is against his claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


